Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Claim Interpretation
Applicant has amended the claims to now state apparatus, slit, and the key limitation in claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 3, 4, 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 18, Applicant now provides “key or a lock on each side of the square body, wherein each key is a tab attached to a side of the square body and each lock is a slit inside the square body, where a flat key is a planar key inside the plane of the square body and a vertical key is a key that is perpendicular to the plane of the square body, the plurality of assembly pieces comprising: one or more first shaped assembly pieces, wherein each first shaped assembly piece comprises a flat key and three locks; one or more second shaped assembly pieces, wherein each second shaped assembly piece comprises two flat keys on two adjacent sides of the square body and two locks on the other two sides of the square body; one or more third shaped assembly pieces, wherein each third shaped assembly piece comprises a flat key and a vertical key that are on two adjacent sides of the square body and two locks that are on the other two sides of the square body; one or more fourth shaped assembly pieces, wherein each fourth shaped assembly piece comprises two flat keys on two adjacent sides of the square body, and a vertical key and a lock on the other two sides of the square body; one or more fifth shaped assembly pieces, wherein each fifth shaped assembly piece comprises two vertical keys on two adjacent sides of the square body, and a flat key and a lock on the other two sides of the square body; one or more sixth shaped assembly pieces, wherein each sixth shaped assembly piece comprises a vertical key and a flat key on two opposing sides of the square body, and two locks on the other two sides of the square body; and a top piece that comprises a flat key on one side of the square body and three locks on the other sides of the square body, and an aperture on the square body.”  Applicant provides numerous instances of key and lock, but fails to make clear as to whether Applicant’s intent is that the instances are the same structure via proper use of the/said language.  For example, Applicant states “key…each key…a flat key…a vertical key…a flat key…”.  Applicant correct the claims above by amending the claim 
Claims 3, 4, 18 recites the limitation “the plane”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4, 5, 6, 19, 20 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (20190316825) in view of Budowski (20030106894) and Bora (5853314).
The Office notes the significant 112 rejections above.  Nevertheless, Dai discloses:
18: An apparatus (figs 1-6)  including a plurality of assembly pieces (such as pieces fig 3; the Office notes that Dai provides different shapes such as shape in fig 4 vs 6; It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. For example, the required number of elements would be provided in order to provide a larger cuboid as for example to hold larger desired contents), each assembly piece comprising a square body (Shape in fig 2) and either a key or a lock on each side of the 
With respect to the slit being inside the body, the Office notes that Budowski discloses similar technology (figs 9a, 9b) with key and locks where the locks are slits inside the body (such as the slits such shown in the middle of figs 9a, 9b where the keys can engage).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by providing a flat end with slits within the body) in order to provide a more secure and firm attachment.


20: wherein each assembly piece further comprises one or more indentations on the surface of the square body and wherein each indentation sits above a lock and allows for access to a key which can be pushed on to unlock the key locked in the lock (see above).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 18 above, and further in view of Fey (5070564).
The Office notes the significant 112 rejections above.  The Combined Reference discloses that box is opened via the use of fingers through the holes in order to pull the device apart (paragraph 22).  The Office notes that it is well known in the art to substitute tools for the use of human hands in fingers. For example, Fey teaches a box opener including handle and lug (fig 2 with 4, 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by providing and using the above tool) in order to provide improved efficiency in opening the device as well improved concentrated force.
  
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Fey and Budowksi (20030106894).
Dai discloses:
1. An apparatus for assembling a packing box (figs 1-6), comprising: a set of assembly pieces such as pieces fig 3; the Office notes that Dai provides different shapes such as shape in fig 4 vs 6; It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. For example, the required number of elements would be provided in order to provide a larger cuboid as for example to hold larger desired contents), wherein each assembly piece comprises a square body (shape in fig 2) and either a key or a lock on each side of the square body (such as elements at 102 and space therebetween and at corners, where one lock can be an “indentation” such as in claim 20), wherein each key is a tab attached to the square body and each lock is a slit (such as elements at 102 and space therebetween and at corners, where one lock can be an “indentation” such as in claim 20), and wherein one assembly piece connects with another assembly piece through insertion of a key of either piece into a lock of the other piece (as in figs 4, 6).   Dai discloses that box is opened via the use of fingers through the holes in order to pull the device apart (paragraph 22).  The Office notes that it is well known in the art to substitute tools for the use of human hands in fingers. For example, Fey teaches a box opener including handle and lug (fig 2 with 4, 1).  It would have been obvious to one of ordinary skill in the art at the time of the 
With respect to the slit being inside the body, the Office notes that Budowski discloses similar technology (figs 9a, 9b) with key and locks where the locks are slits inside the body (such as the slits such shown in the middle of figs 9a, 9b where the keys can engage).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by providing a flat end with slits within the body) in order to provide a more secure and firm attachment.

	The Combined Reference discloses claims 2-3, 5-10 of which Dai also discloses:
2.  The apparatus of claim 1, wherein each key of each assembly piece is of the same shape and wherein each lock of each assembly piece is of the same shape as the keys (as in figs 2, 4, 6; Budowski also discloses figs 9a, 9b).

3.  The apparatus of claim 2, wherein the set of assembly pieces includes at least one planar assembly piece, all keys of which are flat keys that lie in the plane of the square body (such as flat surface on the inside in the same plane as keys as in fig 1).

5.  The apparatus of claim 3, wherein, when one or more of the planar assembly pieces are connected, they form a flat surface (surface as in fig 4 that is flat between pieces; Budowski also discloses figs 9a, 9b).

7.  The apparatus of claim 1, wherein a plurality of assembly pieces selected from the set is connected to form a box (capable of performing the above intended use as in figs 4, 6).



9.  The apparatus of claim 1, wherein the assembly pieces are made of cardboard, plastic, metal, or other suitable materials (device is made from suitable materials).

10.  The apparatus of claim 1, wherein the square body of each assembly piece comprises an indentation marked on a surface of the square body above each lock, said indentation being used for pushing to unlock two locked assembly pieces (See above in claim 1).

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Bora.
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Bora: wherein the set of assembly pieces includes at least one non-planar assembly piece that comprises at least one vertical key that is perpendicular to the plane of the square body, wherein, when the at least one vertical key of a non-planar assembly piece is inserted into another assembly piece, the two assembly pieces form a corner of a 90 angle (the Office notes that Boar discloses the concepts of multiple keys that project both in a planar and perpendicular manner as in fig 1 with 18s and 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by applying the above concept and adding perpendicular connection elements that would fit within the primary reference) in order to provide improved flexibility for connections such as providing a device with additional layers and the potential for enhance corner construction.

Potentially Allowable Subject Matter
The Office suggests cancelling the claims 1-20 and providing a single new claim that provides all of the details of Applicant’s device such as but not limited to all of the elements of figures 1-4, 6 in the constructed state, as for example but not limited to all of the 6 surfaces of the square body in figure 1, including the relationship between all of the above surfaces, then also claiming all of the other elements including 102, 104, 102, 106, 106, and their locations on the surfaces, then also claiming in the same manner all of the features of figure 2 and their relationships, while also claiming all of the features of figure 3a, 3b and their relationships, all of the features of figure 4 including 400, 402, 404, 406 and all of the details and their relationships, also including the above relationships with all of the elements of 110, etc. without providing new 112 issues.

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735